CAUSE ~U. 96-CR-17U
                                                                          3/ Jt4::,-oS
                                                                              I
       IS MAE~~ DIAZ, JR. ,                             §         IN THE CRIMINAL COURTS
                t· Relator. ,                           ~         OF APPEALS OF TEXAS
       v.                                               §         P.O.BOX 12308
       LOUISE PEARSON,District Clerk.,      §                     CAPITOL STATION
i;}J
                          Respondent.       §                     AUSTIN,TEXAS 78711
                                   HISTORY OF THE CASE

            On. December 29th 2014, Ismael Diaz,Jr (Relator) in this case fowered
       District Clerk: Mr.Pearson, a Motion Art.40.001. base upon newly discovered
       evidance and Relator's Motion Writ of Mandamus,Was via: Certified Receip#
       7010 3090 0002 9154 3491.Since then Relator have discovered this Newly Evid-
       dance under Brady Material which were not available during trial Brady
       Motion under Art.40~001. and-Bar rif: Art.11.07. V.A.C.C.P. Sec.4 (a)(1)(2).
       Hno: Clerk OF COURT OF APPEALS OF TEXAS:Heres this Brady Motion, I have
       requested in Honorable 229th District Court Of Starr County add to my Art.
                '
       40.001.This Brady Motion . In the past in more that one ocation I have send
       Starr Couty Clerk Stamp envelops for him give Relator's an answred:thereis
       no answered. Herein is the Clerk covered letter and Motion requesting Hon:
       District Court add to Applicant's Art.40.001. The Newly Discovered Evidance
       addressed to Hon:Ana Lisa Garza,Presiding; an unsworn to declaration and
       cetrificated of service too.
            Hon: Louise Pearson,District Clerk: ~elator is requesting this Honorab-
       le COURT OF_APPEALS,GRANT,This othere Motion to be added to Applicants' Art.
       40.001. Under Brady Motion Upon Newly Discovered Evidance in the best of
       relators interest~ Relator will send Brady Motion in two (2) different envi-
       olops,envelop #(1) and #(2) don't have a writ envelop.

            EXECUTED THIS 12TH DAY
       OF JANUARY 2015.



                                                                                     TED
                                 RECE\VED \N
                            COURT OF CRIMINAL APPEALS
                                                            D. ISMA ,L-    AZ,
                                   JAN 20 2015                  RDCJ#773609 ,
                                                                JIM FERGUSON ~NIT
                                                                12120 SAVAGE DRIVE
                                Abe\ Acosta, C\erk              MIDWAY,TEXAS 75852
                                                                11
                                                                   PRO SE#773609

                                                        1
                            UNSWORN TO DECLARATION
     ~ursuant   to both Federal law 28 u.s.c. ~ 1746 and Texas Civil Practice
and. Remedies Code§§ 132.001-132.003, I Ismael Diaz,Jr, an Incarcerated
Citizen of the State of Texas herein swear under penalty that the foregoing
is a TRUE AND CORRECT account of events as described herein.




     EXECUTED THIS 12TH DAY
OF JANUARY 2015.




                                                 ...ISMAE D Z,JR
                                                    TDCJ 3 773609
                                                    JIM FERGUSON· UNIT
                                                    12120 SAVAGE DRIVE
                                                    MIDWAY TEXAS 75852
                                                    PRO SE 1 77 3609.


                            CERTIFICATE OF SERVICE
       This is to both verify and certify that a coplete copy of the forgoing
 instrument has been maild to the Texas Court of Criminal Appeals by pre-
 paid postige. Relator has addressed said packagee or in two difrent busine-
 ss # (10) envolops to the Honorable Clerk my Brady Motion:

                                 LOUISE PEARSON
                                  P.O.BOX 12308
                                 CAPITOL STATION
                               AUSTIN, TEXAS 78711

      EXECUTED THIS 12TH DAY
 OF JANUARY 2015.
                                                                         TED

                                                ~ISMA L D AZ,J
                                                 TDCJ#773609
                                                 JIM FERGUSON UNIT
                                                 12120 SAVAGE DRIVE
                                                 MIDWAY,TEXAS 75852
                                                 PRO SE#773609
                                       2.
                                                 a 2Q   e5 &Jlll"
              .~:   • j
        /_.,.~-           . ··',.,    .

• f""                _,_·:;o,·. ':.. . ·, ..

            -,-''Etd~~~R.
                     .-·
                    -.. - ·-. - GARCIA. '
                                .•·
                    DISTRICT CLERK-STARR COUNTY
                    STARR COUNTY. COURTHOUSE,R00Ml,302
                  · 401 NORTH BRITTON AVENUE       -~
                    RIO GRANDE CITY,TEXAS 78582                       JANUARY 11!m 2015

                    RE: MOTION REQUESTING HONORABLE 229TH COURT TO ADD APPLICANT'S TO ART.40.001,
                        THIS NEWLY DISCOVERED EVIDANCE

                    DEAR                  MR~GARCIA-CLERK;

                         Now Comes Ismael Diaz,Jr;#773609,Cause No. 96-CR-170,in Starr County.
                    Please fowored a copy of this motion of newly discovered evidance to the
                    Honorable: Ana Lisa Garza,Presiding. And iieve a _copy for the Honorable:
                    D.A. Omar Escobar,District Attorney. Please f_~wored copy of instrument to:
                    Louise Pearson,District Clerk, In The Criminal Court of Appeals of Texa~
                    P.O.Box 12308. Capital. Station. Austin,~exas 78711. Under Texas Goverment
                    Code Sec.51~303, your ministerial duties of District Clerk.
                    Please Inclosed fine copy of this letter which needs to be file and marke
                    and retourn with the Honorable Clerk an_s\ver. Along with a self addressed
                    Stamped envelop.


                                          EXECUTED THIS 11TH DAY
                    OF .JANUARY 2015.




                                                                      ISMAEL DIAi,JR., ·
                                                                      TDCJ#773609
                                                                      JIM FERGUSON UNIT
                                                                      12120 SAVAGE DRIVE
                                                                      MIDWAY.' TEXAS .78582 -
                                                                    . APPLICANT PRO- SE
                                 CAUSE NO. 96-CR-170

.· 'IHE STATE OF·; TEXAS. ,                 §             IN THE 229TH JUDICIAL
              Plai~tlff.,                  §              DISTRICT COURT OF
 v.                                        §              STARR COUNTY, TEXAS
 !SMALE DIAZ,JR.,                          §
         Defendant.                        §

        APPLICAN'I,''S MOTION REQUESTING THIS HONOBAI)LE I)IS'I&IC'J; coua-..: TO
         ADD 'EO APPLICANT.'.S ART.40.001 TBlS NEWLY DISCOVERED EVlDANCE
   I                -.
tq
 . I
     THE   HONORABLE : Ana Lisa Garza,Presiding
       Now Comes lsmael Diaz,Jr., Applicant, introduction,Motion Upon Newly
 Discovered Evidence are &»nt&-olled by Art.icle.40.001 which provides: A New
 T~ia'l shall be granted .a·~ a~Y.,sed where material evidence Favorable to the
 Abcused has been discovered sin.ce trial.Appli:cant~ has ta~en the .position
 t~ken in the dissent that due to the language of Art.40.001 credibility is
 n~t as issue, and that all victim Recantation and there confession that
 was not giving under Her free will.




                                           I.

      Applicant alleged fact which is .true, entitle Him to his ~1otion' s
 ~elief. SEE Keeter v. State 74 s.w.3d 31,36-37 (Tex Cri.App 2002): and
 Bar of: Art.ll.07, v.A.C.CoPo Sec.4(a)(1)(2).




                                           1
        :\_   ...



                                                                                            . CAUSE NO.;           96-CR~170


  THE STATE OF TEXAS•,                                                                                         §               IN THE .229TH JUDICiAL
                                    Plaintiffo~                                                                §               DISTRICT.COURT OF
  v~                                                                                                           §               STARR COUNT'{,. TEXAS
     ISt-1AEL DIAZ, JR. ,                                                                                      §
                                 De~endent.                                                                    §'

                                  MOTION FOR NEW TRIAL BASED ON NEWLY DISCOVERED·EVIDENCE·
                                  •',   ~-;   • •• '•,       fo           •   T.   ,•   0    o             ~




                                                        INTRODt:lC'IlON
                    ARTICL& ...·40.001,.
                                .
                                         of the Texas 'Code of Criminal Procedure Provides that
                                                                          .


   a ~~:new ~&:iai·~·. shall. be g~anted an accused where material eyide~ce Favorable
 .
   to
    .   the Accused
                .        has been discovered
                                     .   .    since. trial. Under this
                                                         .        .  - statute a defen-                                                                ~-




-- dc.m~. is .e1;1t~tl47d to a new tJ::ial if the newly discov~red evidance was unkno-
   wn. to ~is at t~e    .
                           time of:
                                 .
                                    trial; his failure to discover the new evidence .w-
                                                                      .


   a~ not merely cumulative; c.orroborativ.e; collateral or ·Impeaching; the new
   ev~dence aret~:;ue.and_ will bring about .a different result in a new trial

   SEE: Keet~r v. S~ate, 74 s~w.3d ~1,36-37(Tex.App 2002) and Bar of: ART.11.
   07,V.A.c.c~~· Sec.4{a)(1)(2).



                                          ·.....
                                                .,                                                        I •

             ·the Def.endant is filing a Brady Motion herein. The only witness,
      Yolanda Sanchez,, testif.i~d against defendant and sought to blame the Defe-
      ndant f,or, killing. Asked di~ectly ,by ·counsel at trial, she denied her her
      testimont would benef,it: her. husband, Salome Sanchez, a co-defendant in the
     case. In fact, an infor_mationand belief,(Sanchez, received an acquittal·
     .f~or. his wife inculpetory .testimony]. There is evidance that ~·, Heriber.to
 , Silva.'s ..,gave witness a noQ:'!"credible, story a~out how Yolanda Sanchez, shou-
      ld test~fy before the jury to. accuse Applica~t.SEE EXHl)llT'~E" in Yolanda
      Di.:tz.,.&D.~ Sisters AFF,IDAV:Et,in .Ar,t.40.001,for newly discovered evidance, and
      now we h~ve as this other.(.EXHIBIT nul As a Brady Motion:. IN THE 381st DIS~
                     '   •   •                                                                        I                                                     '   -c...~   ~



  "TRlCT :CQURT OF, THE STl\.TE; ·OF TE~SL;I:CAUSE. N0.96-CR-142,96-CR-i50,96-CR-166;;IN
     'S'l;ATEMENT. OF FACT-S:. Testi,mony of Yolanda Sapchez;January 26.,199·9, SEE cover,
      page (1') -;(~~):f~}~ as(E~IIUT ~) Defendant • s counsel Mr .Guerra, aske-·-·--


          1                  IN THE 381ST DISTRICT COURT OF THE STATE OF TEXAS

          2                                     IN AND FOR THE COUNTY OF STARR

          3

          4

          5            THE STATE OF TEXAS,                                                                                       )
                                                                                                                                 )
           6                                                 .Plaintiff,                                                         )
                                                                                                                                 )
          7            vs.                                                                                                       )                     Cause No                                                96-CR-142
                                                                                                                                 )                                                                             96~CR-150
           8           SALQllm   SANCHEZ,                                                                                        )                                                                             96-CR-166
                                                                                                                                 )
           9                                                 Defendant.                                                          )


         l 0
                       ~--------------------~-----)

         11

         l 2
                  II                                                       STATEMENT OF FACTS
         l 3

         l 4                                        TESTIMONY OF YOLANDA SANCHEZ

         "] 5 '
                                     REPORTER'S TRANSCRIPT OF.PROCEEDINGS
         16

         17

         18                                                          Januaiy 26, 1999
                                                                  Rio Grande City, Texas
         19

         20
                       BEFORE:     HON. JOHN A. POPE, III, Presiding Judge of
          21                       the 381st District Court

          22

         23            Julian G. Alderette
                       Official Court Reporter
         24-           Certification Number 3484

         25




                                     ..   ····· .·.· ·--.·.·· .. ··.~ .... :. .   .   ..... -. '• - .. ·. ·.. · ·· ...,......   -- ...   .. .   ....   '.~   ·······.··:··-·   -- -.--.· -.   ~-··   ····.·.- ...._..._.   -·· .·...........-.   _,   ·-·   .·   ···..... ·- .. ·--
                                                                                                                                                                                                                                                                       ~.             ....
'··
                                                                (£xHif3JT -EE- ,PCJ -
        1                                A-P-P-E-A-R-A-N-C-E-S

        2    FOR 'THE PLAINTIFF:

        3                             Mr. Heriberto Silva
                                      District Attorney
        4                             Starr County, Texas
                                      Mr. Jon West
        5                             Ms. Hilda Gonzalez
                                      Assistant District Attorneys
        6                             Starr County Courthouse, 3rd Floor
                                      Rio Grande City, Texas   78582
        7

        8    FOR THE DEFENDANT:

        9                             Mr. Arnulfo Guerra, Sr.
                                      Mr. Arnulfo Guerra, Jr.
       10                             Attorneys at Law
                                      104 Lincoln
       11                             Roma, Texas

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21    Reporter's Certificate . . . . . . . . . . . . . . . . . . . : . . . . . . . . . . . . . 23

       22

       23

       24

      ' 25
                                                    £x Hrf3
          THE STATE OF TEXAS

 2        COUNTY     OF STARR

 3

 4                          Starr County Cause Nos. 96-CR-142

 5                                                    96-CR-150

 6                                                    96-CR-166

 7

 8

 g·                         I, JULIAN GARCIA ALDERETTE, Official Court

10        Reporter,    in and for the 381st District Court of Starr

11        County, State of Texas, do hereby certify that the

12        foregoing contains a true and correct transcription of all

13        the proceedings requested in the above-styled and numbered

14        cause, all of which occurred in open court or in chambers

15        and were reported by me, all done to the best of my skill
     ·'
16        and ability.

17                         I    further certify that this transcription

18        of the proceedings truly and correctly reflects the

19        exhibits, if any, which were offered by the respective

20        parties.

21                         WITNESS MY HAND this 20th day of January,

22        20001.

23

24

25
\~.




           1        Q.     Where did you meet Mr. Sanchez?

           2        A.     (By the Interpreter)           In Camargo.

           3        Q.     And are you from Camargo originally?

        4           A.     (By the Interpreter)           Yes.

        5           Q.     Is that where iour family is from?

        6           A.     (By the Interpreter)           Yes.

        7           Q.     I'm going to ask you some questions about this

        8      case, Mrs. Sanchez, you're familiar with facts of this

        9      case, are you not, ma'am?

      10            A.     (By    the Interpreter)        Yes.
      ., 1          Q.     That is also because you testified for the             Stat~


      12       in the trial against Ismael Diaz, isn't that true?
      ., 3          A.     (By the Interpreter)           That is true .

      l4            Q.     And you volunteered to do that, didn't you,

  J   1~       ma'am?    When you testified against Ismael:Diaz; you did so

      16       voluntarily, didn't you, ma'am?

      17                           THE WITNESS:     No.

      18                          MR. SILVA:      Your Honor, I object.       That is

      19       not a proper of this witness.          She doesn't have any

      20       privilege in      th~   case of Ismael Diaz, Judge, whether it

      21       was voluntary br not is not an issue here.

      22                          THE INTERPRETER:         She answered.

      2.3                         THE COURT:      Hold on.       Wait a minute.   I'm

      24       going to overrule your objection at this point, but we're

      25       fast approaching a problem that I'd like to avoid, but I
                                                                                                                                                                                                                                                                                                 \.




              A.(By the         lnt~prelter)                                                          YES •.

       Q.!Ihat· is .. also because you teStified for the State in trial.. against
.lsmael .Diaz v isn,~. . t ,that ·tr,ue . (f.)           .. , _
                                                                                                                                                                .
              ,A.1(By ·.the 1nterpeter.)
                                                                                         ---
                                                                                         1:HAT IS·· TRUE.                                                           '·~'   -

              Q. And .Y()~ ...!olunteered to do that, didn.';t you,ma'am (7) when you
testified against lsmael Diaz, you did so voluntari-ly, didn't you,m~•am ('f)
                                    -. .,· .....
                                            '
                                                         ,   ~·..   • ..... ' . I.   .   '       •.                         .   :,.   ~   I ..        '         .              ...... ::::::.:.                                                                               ,.·-
                  THE WITNESS:                                      NO.

        ·The Witn~ss, '.J:l~re, Contends, her Ccn.1fe.~si~ns we~e ~nvolunt~:r;y in. the
 Fifth Amendment. sense;.. Under . the. Fifth,. @en.4m~nt '· ~ .~o~~es~f9~~~~l~ -])~ _.i~~~
  and ,voluntary,
      '. .
                     tha-t ,is, it must .not 'Pe .extra~t~d .PY any . s.or~.    .          of'-
                                                                                              ....
                                                                                                    threat  ...
                                                                                                                         or .
                                                                                                                     .. ··- . '                                                             '            ..... '                 ,, ,. . -.                       .

 violence,[nor-· obtained .. by any ... direct or;_implieci_prc;>m~s.es], (however slight, ..
 nor· by ·the .. exertion. of any. improper Influen~~].u.s~C~A~-~o~s~:~·
                            '           ~            .                 .         -     ·· ., ..
                                                                                                   Am~~d.5.·
                                                                                                        . .      . . '... .   ..                                                                    .~          .                             '        '
                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                        .

 There are ·clearer· evidence where .. D.• A •. Heril;>ertc;> ~i;J;,v~_·s· _·gave __ witn~ss a n~~--
 credible story. . about how Mrs .• Sanchez, sho~ld ~e~tify befor .. the                     . . ..jury
                                                                                                     ..          .under                                                            ':.:"'       .                                                           ··'           .        ;.

  ~·.perjury'', to accuse. Applican.t' s . of. a -extra11eus. m\lrder. _,SEE (EXIJlBl~ !>. i~
  Yolanc:la·Diaz· ·and Sisters. Affidavet in Art.40.001,Pg;_ (6·) colom (VIII;~) A
 conviction that results from a Constitutional ·error-free !£r-ial is Entitl&i
          .                                                                                                                                                                                                                                                                                 -~




  to the greatest, and thus, ·when· a Criminal -Procedure Claim of Innocence
 based on Newly Discovered Evidance., the evidence presented must constitute
 affirmative- ·evidence. of .. the. -App~icant • s .inn~cepc::e_; .. o11ce __ t:_he Appl~~a_I1t'.s pr-
 ovides such -evidence, .. it .is then. appropri$~.e _·t9 pro.c~~~ .~ith                   a determinati-
                                                                                   ...... '.              .                                                                                                                               ,..                                 '•


·on ·of whether :Applicant 1 s .can prove. by. &l~$r and ~()~yi&ing       .
                                                                                     evidan&e
                                                                                            ... .... ··-..
                                                                                                                that  '
                                                                                                                             D()                                                   ....,, .               .,,                ,

··reasonable jurors- wold. have .convicted ·Applicant.' s ~n light of the Newly
                                •                                                            •              '                                                                      •                     ·-         • • • , • • _,       ••       • •• 1"         •   _ ........            .




 'Di'scovered -Ev:idance- is·.adlliissible. Heri'bertQ Si;lya's·.Prosecuter·'s '~Plans ,
·iept·-·Dening Applicant'!,s
                   .    .   -. .
                                 ·.~ Fair.
                                      '.
                                           Trial ,.~n~~r. -~·ra.~d, ~~~b ~~~s: ~ro~~~~.,,of.
                                                '"           .             .                            '                    .                                                                                         '-            '


  Lenieney"·';· .. ·'When State Cour·t adiQit$ evid~nce. that is so unc;luly _prfo!1udi,c~l,
· tha't is· ·renders · trial .. fundamentally. unfairfl: .Due. ProcEas~ . J:aaus~. t?f .~?P;_t­
'eenth '·Amendment· pr·ovides· ~Mechanism for Relief.....U~S.C 1~'A.Coi1si.Awepd~.14.•
 ·(EXHIBIT ·g_-Pg(·S)l atteched hereto and ..fully .. incorpor.ii~e.d ~eJ;~in ~s .. ~.f
.. s·et. OUt' fully al leng-th. :
                                                             ;_,     .'   ..                                                               4     •'       ...




                                                                                                      . . . . I I..... ·,


    · ·Appiicant have ·reveal ·this .Honorable 22.9th Dis.J;.ric~ Court OF Starr
County; how ·P-rosecuter. ·Heriberto .Silva: Plans. Kept .Dening Appficant.' s. a .fair

                                                                                                                3